Citation Nr: 0616460	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date prior to August 2, 2000, for 
the grant of a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had three years of active service of unverified 
dates followed by active service from October 1981 to 
November 1986 and from April 7, 1987 to May 12, 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted the veteran's claim 
seeking entitlement to TDIU effective from August 2, 2000.  

In July 2004, the Board denied an effective date earlier than 
August 2, 2000, for grant of TDIU.  In an order dated July 
25, 2005, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated the Board's decision and remanded the 
case for compliance with matters raised in a Joint Motion for 
Remand.


FINDINGS OF FACT

1.  An October 3, 1997, VA treatment report reflects 
uncontrolled hypertension and represents evidence of an 
increase in disability.

2.  Service-connected disabilities precluded obtaining or 
retaining substantially gainful employment in keeping with 
the veteran's education and occupational experience as of 
October 3, 1997.

3.  Testimony provided on September 6, 1998, contains a claim 
for TDIU.  

4.  An October 2002 final Board decision granted a 40 percent 
rating for hypertension effective October 2, 1997, and a 60 
percent increased rating for hypertension effective August 2, 
2000.

5.  Service-connected disabilities are hypertension, rated as 
40 percent disabling effective October 2, 1997, and 60 
percent disabling effective August 2, 2000; hypertensive 
cardiovascular disease, rated 30 percent disabling effective 
August 2, 2000; and, left shoulder disability rated as 20 
percent disabling effective May 1987.  

6.  The combined service-connected disability evaluation is 
50 percent effective October 2, 1997, and 80 percent 
effective August 2, 2000.

7.  A February 2003 RO rating decision granted TDIU effective 
August 2, 2000, based on an October 2002 Board decision, 
which granted a 60 percent rating for hypertension effective 
from August 2, 2000.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 3, 
1997, for the grant of TDIU have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.400, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
an earlier effective date for TDIU.  VA provided rating 
decisions, a statement of the case, and supplemental 
statements of the case (SSOCs).  VA sent a notice letters in 
March 2006.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding the claim.  These documents 
informed the veteran of what evidence is needed to 
substantiate the claim.  The letter also told the veteran 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All relevant 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
In this case, the CAVC has remanded the case for development 
consistent with a Joint Motion for Remand.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
CAVC determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

The CAVC held in March 2006 that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  In the present appeal, the 
veteran has not received a Dingess/Hartman notice letter; 
however, the veteran has argued extensively for an earlier 
effective of TDIU and he has demonstrated actual notice of 
the provisions governing assignment of TDIU and effective 
dates therefore.  Thus, the Board's handling of the matter 
should not result in any unfair prejudice to the veteran.  
Further, the decision below is favorable to him.    

Earlier Effective Date

In a Joint Motion for Remand, the parties requested that the 
Board provide adequate reasons and bases for its decision to 
deny an earlier effective date for TDIU.  The parties 
requested that the Board point to specific evidence that the 
veteran could perform work that would produce sufficient 
income prior to August 2, 2000, citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  The parties noted, "The Board may not 
reject a veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal."  Id.  

Entitlement to earlier effective date for grant of TDIU 
involves consideration of entitlement to TDIU itself during 
the period prior to August 2, 2000.  

Entitlement to TDIU is governed by 38 U.S.C.A. § 1155 and by 
38 C.F.R. §§ 3.340, 3.341, and 4.16.  A total disability 
exists when the impairment would render it impossible for the 
average person to follow a "substantially gainful 
occupation."  38 C.F.R. § 3.340.  Advancing age shall not be 
considered.  § 3.341.  

TDIU may be assigned where a veteran is unable to "secure 
and follow a substantially gainful occupation" be reason of 
service-connected disabilities.  Consideration may be given 
to a veteran's level of education, special training, and 
previous work experience, but his age and the impairment 
caused by non-service-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  Marginal employment shall not be 
considered substantially gainful employment.  § 4.16

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Specifically, TDIU may be assigned under 38 C.F.R. § 4.16(a) 
when the disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  

In its October 2002 decision, the Board granted both a 60 
percent rating and an effective of August 2, 2000, for that 
rating.  Because the veteran did not appeal that decision to 
the CAVC, the decision became final.  The finality of the 
October 2002 Board decision impacts the effective date for 
TDIU in that the underlying effective date of August 2, 2000, 
for the 60 percent rating assigned for hypertension cannot be 
reviewed at this time.  38 U.S.C.A. § 5109A (West 2002) (A 
decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised); see also 38 U.S.C.A. § 20. 1100 (a), 
(b) (final Board decisions are not subject to review, except 
by the courts).  

In this case, the veteran has not alleged clear and 
unmistakable error (hereinafter referred to as CUE) in the 
October 2002 Board decision, nor has the Chairman of the 
Board granted a motion for reconsideration of the decision.  
Thus, the October 2002 Board decision is final and there is 
no basis for review of the effective date for the 60 percent 
schedular rating for hypertension.  Because the RO has 
assigned TDIU based on schedular ratings that the Board has 
awarded, there is no basis to review the effective date for 
TDIU assigned under 38 C.F.R. § 4.16 (a).  There is another 
basis to award TDIU, however, and that basis may be reviewed.  

The other basis for TDIU is under 38 C.F.R. § 4.16 (b), the 
"extraschedular" provision.  According to that subsection, 
TDIU may be assigned (regardless of the percentage 
requirements set forth above) on a showing of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16 (b) 
(2005).  

Evidence suggests that service-connected disability precluded 
substantially gainful employment prior to August 2, 2000.  
The Board will discuss this in detail.  

The veteran argued that a January 20, 1987, VA examination 
report contains an informal claim for TDIU.  He alleged that 
post-service medical evidence supports TDIU immediately after 
discharge from active military service.  The veteran also 
maintained that an April 1992 U.S. Postal Service document 
indicates a history of a left shoulder dislocation with 
painful limitation of motion, which limited his ability to 
carry a 35-pound mail bag.  Significantly, however, he 
reported that his disability from employment did not begin 
until October 1997.  Assuming arguendo that informal claims 
for TDIU submitted prior to October 1997 could be inferred, 
the veteran maintains that he first became unemployable in 
October 1997.  Therefore, possible claims dated earlier than 
October 1997 do not form the basis of a grant of benefits, as 
the veteran claims that he remained gainfully employed prior 
to October 1997. 

A VA outpatient treatment report dated October 3, 1997, 
reflects uncontrolled hypertension.  The veteran's blood 
pressure readings were then 176/190 and 187/120.  This report 
evidences an increase in disability and suggests that 
substantially gainful employment was precluded.

On September 16, 1998, the veteran testified that high blood 
pressure disqualified him for a job in 1989.  This testimony 
suggests that a service-connected disability caused 
interference with employment, which is a criterion for 
consideration of TDIU on an extra schedular basis.  38 C.F.R. 
§ 3.321(b).  Thus, the Board may accept the testimony as an 
inferred claim for TDIU.

An August 2, 2000, VA compensation examination report 
mentions, "He works an electrician and has to lift 
televisions, etc."  That report also notes that the veteran 
exercised by riding a bicycle seven miles every other day, 
walking two miles every other day, and by lifting weights.  
Although the report suggests that the veteran is very active; 
because the employment mentioned has not been shown to 
produce sufficient income to be other than marginal, the 
Board may not reject the claim on the basis of this report.  
Beaty, supra.  

In his November 2002 application for TDIU, the veteran failed 
to set forth the particulars of previous employment, which 
hampers the Board from determining whether he had been 
substantially or gainful employed prior to October 3, 1997.  
On the VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, he claimed that he 
became too disabled to work in October 1997, but he left 
blank the sections where he was to list all employment 
including self-employment for the last five years that he did 
work, the amount of time off for illnesses, and the highest 
gross earnings per month.  Rather than supply this 
information, he wrote across those sections, "NONE, B/P has 
affected all employment aspects."  He did report, however, 
that he had two years of college and training in an 
electronics field.  He also reported that a service-connected 
left shoulder disability had interfered with employment in 
1995.  Because the veteran himself stated that 
unemployability began in October 1997 and because he supplied 
no information concerning his gross earnings prior to October 
3, 1997, the application for TDIU provides no basis to award 
TDIU prior to October 3, 1997.

In February 2003, the veteran again requested TDIU and 
supplied another VA Form 21-8940, which also lacks necessary 
information concerning earnings prior to October 1987.  He 
left blank the sections where he was to list all employment 
including self-employment for the last five years that he 
worked, the amount of time off for illnesses, and the highest 
gross earnings per month.  Rather than supply this 
information, He wrote "NONE."

The evidence discussed above reflects that hypertension 
likely precluded substantially gainful employment as of 
October 3, 1997, even though the veteran apparently worked to 
some extent since then.  Even considering the veteran's 
education, employment history and vocational attainment, 
blood pressure readings such as were shown on October 3, 
1997, would discourage an employer from hiring him.  Because 
such high blood pressure readings were shown on October 3, 
1997, the Board finds that reasonable doubt exists as to 
whether hypertension caused unemployability on October 3, 
1997.  Gilbert, supra 

Next, the Board must consider the regulations governing 
assignment of the effective dates.  According to 38 C.F.R. 
§ 3.321(b) (3), an effective date for TDIU on an extra-
schedular basis will be in accordance with § 3.400(b) (1) and 
(2) as to original and reopened claims, and in accordance 
with § 3.400(o) in claims for increased benefits.  38 C.F.R. 
§ 3.321(b) (3) (2005).  Because this claim arose in the 
context of an increased rating claim, 38 C.F.R. § 3.400 (o) 
will control the effective date for TDIU to be assigned.  

According to 38 C.F.R. § 3.400 (o), except as provided in 
paragraph (o) (2) of this section, the effective date for the 
grant of an increase will be the later of the date of receipt 
of claim or the date entitlement is shown.  38 C.F.R. 
§ 3.400(o) (2005).  

The exception to that rule states that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date otherwise, the date of receipt of 
claim.  38 C.F.R. § 3.400(o) (2) (2005).  

In this case, the date of receipt of the formal TDIU claim is 
November 6, 2002, which is the date that the RO received the 
first VA Form 21-8940.  Concerning a possible earlier 
informal claim, on September 16, 1998, the veteran testified 
that his high blood pressure disqualified him for a job in 
1989.  The Board may accept the date of that hearing as the 
date of an informal claim for an extraschedular rating, as 
the veteran essentially testified that service-connected 
hypertension had caused marked interference with employment.  

Next for consideration is whether there is any evidence, 
dated within the year prior to September 16, 1998, from which 
an increase in disability can be ascertained.  In this case, 
there is.  The veteran submitted a VA outpatient treatment 
report dated October 3, 1997, that reflects uncontrolled 
hypertension.  Thus, the earliest date that it was factually 
ascertainable that an increase occurred is October 3, 1997.  

Because the September 1, 1998, informal application was 
received within a year of October 3, 1997, that date (October 
3, 1997) should be the earliest date assignable for TDIU on 
an extraschedular basis.  38 C.F.R. § 3.400 (o) (2).  

After considering all the information, and lay and medical 
evidence of record, the Board finds that there is an 
approximate balance of positive and negative evidence for an 
effective date of October 3, 1997, for grant of TDIU.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An earlier 
effective date of October 3, 1997, for TDIU must therefore be 
granted.  



ORDER

An effective date of October 3, 1997, for TDIU is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


